DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant has submitted information disclosure statements totally 125 pages and citing 962 U. S. Patent documents, 77 foreign patent documents and 174 non-patent documents.  The examiner requests applicant’s assistance with this extraordinarily large submission.  Specifically, the examiner requests that applicant identify, from among the great number of documents cited, which documents are actually relevant to the claims in this application.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  
In claim 7 line 2, “commands send to” would be clearer if written as --commands sent to--.  
In claim 8 line 2 and claim 9 lines 1-2, “a pump controller” would be clearer if written as --the pump controller-- since “a pump controller” is already recited in claim 5.
In claim 10 lines 1-2, “a pump controller that selectively” would be clearer if written as --the pump controller selectively-- since “a pump controller” is already recited in claim 5, but selectivity is not.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 6,342,841 to Stingl, U. S. Patent 5,117,233 to Hamos, U. S. Patent 4,224,154 to Steininger, U.S. Patent 2005/0164842 to Quinn and U. S. Patent 6,625,824 to Lutz.
Weir teaches an auxiliary device control system for a pool or spa comprising:
a control system (66) with a user interface (67) (Fig. 3; col. 6 lines 41-49);
a pump (44) coupled to a swimming pool and a motor coupled to the pump (44) (col. 5 lines 25-27), the pump (44) having an onboard pump controller (56) (Fig. 3; col. 5 lines 57-64);
a filter arrangement (45, 46) in fluid communication with the pump (44) (Fig. 3; col. 5 lines 24-27);
a heater (80) in fluid communication with the pump (44) (Fig. 3; col. 6 lines 13-15, wherein the water heated by the heater is also pumped by the pump and therefore they are in fluid communication);
a water dispersion device, which is a water jet (the “swim jet”) in fluid communication with the pump (44) (Fig. 3; col. 6 lines 20-34, wherein the disclosed swim jet uses the same water that is pumped by the pump and therefore they are in fluid communication);
a chlorinator (49) (Fig. 3; col. 6 lines 35-40); and
a lighting device (“light fixture”) (Fig. 3; col. 6 lines 16-20),
wherein the control system (66) is configured to be communicatively coupled, via data cables (all cables transferring a command or power signal are data cables), to the onboard pump controller (56) (the onboard pump controller 56 is between the control system 66 and the pump and as such they are communicatively coupled), the heater (80) (in order for the control system 66 to provide “heater control” it must be 
further including a sensor to sense a parameter of operation performed on water in the swimming pool, wherein the parameter is one of water pressure or filter loading  (col. 5 lines 59-61, wherein the pump controller 56 is a vacuum switch which must have a pressure sensor to sense the pressure generated by operation of the pump on the water in the swimming pool; col. 6 lines 46-49, wherein the disclosed visual indicator of the condition of the filter requires the sensing of the condition of the filter).
Weir teaches that the onboard pump controller monitors for a high vacuum, but is otherwise silent as to the details of the onboard pump controller.  Stingl teaches a system comprising:

Since Stingl teaches a data port communicatively coupled to the onboard pump controller, which Weir teaches is communicatively coupled to the control system, the combination of Stingl and Weir teach the data port communicatively coupled to the control system.
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the pump controller cover and keypad taught by Stingl in order to allow a user to input commands to the pump controller while also protecting the “high voltage board 95” from damage, and people from the high voltage of the high voltage board (col. 4 lines 23-25 and 33-41).
Weir teaches that the control system is communicatively coupled to the heater, but is otherwise silent as to the details of the heater.  Stingl does not teach a heater.  Hamos teaches a system comprising:
a heater (34) in fluid communication with a pump (33), the heater (34) having a heater communication panel (13, 14) (Fig.; col. 3 lines 17-26, and col. 4 lines 30-40 and 52-53).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the heater communication panel taught by Hamos in order to allow the heater to be controlled from multiple locations (col. 3 lines 17-26).

a chlorinator (26, 28, 30, 36, 38, 40) having a chlorinator communication panel (26), wherein a control system (32) is configured to be communicatively coupled to the chlorinator communication panel (26) (Figures 1 and 4; col. 3 lines 14-24 and 57-60).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the chlorinator communication panel taught by Steininger in order to allow “the attendant” to monitor and control the operation of the chlorinator, while also allowing the control system to provide power for the chlorinator (col. 3 lines 14-19 and col. 4 lines 59-61).
Weir teaches a system comprising a water dispersion system, which is a water jet, but is otherwise silent as to the details of the water dispersion system. Stingl, Hamos and Steininger do not teach a water dispersion system.  Quinn teaches a system comprising:
a water dispersion system (20), wherein a control system (108, 112) is configured to be communicatively coupled to the water dispersion system (20), the  control system (108, 112) comprising a user interface configured to receive input parameters associated with the water dispersion system (20) (Figures 1, 2, and 10; paragraphs [0043] and [0061]-[0063]).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the communicative coupling of the water dispersion system to the control system as taught by Quinn in order to provide control of the water 
Weir teaches that the user interface comprises “a visual indicator to show the condition of the filter, and the like” but is otherwise silent as to the details of the “visual indicator”.  Stingl, Hamos, Steininger and Quinn do not teach an LCD display.  Lutz teaches a system comprising:
user interface (66) comprising an LCD display (col. 14 lines 44-51).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the LCD display taught by Lutz since it is a simple substitution of one known element (the LCD of Lutz) for another (the generic “visual indicator” of Weir) to obtain predictable results (the displaying of pump data, such as the condition of the filter) (MPEP §2143 I (E)).
Claims 5, 6, 8, 10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 6,342,841 to Stingl, U. S. Patent 4,224,154 to Steininger, U.S. Patent 2005/0164842 to Quinn and U. S. Patent 6,625,824 to Lutz.
Weir teaches an auxiliary device control system for a pool or spa comprising:
a control system (66) with a user interface (67) (Fig. 3; col. 6 lines 41-49), the control system (66) being communicatively coupled to a plurality of auxiliary devices via data cables (all cables transferring a command or power signal are data cables), the plurality of auxiliary devices including a pump (44) (coupled via the speed switch), a heater (80) (coupled via the “heater control”), a lighting device (“light fixture”) (coupled via “the light switch”), and a vacuum (coupled via the speed switch since the pump is 
an onboard pump controller (56) coupled to the pump (44) (Fig. 3; col. 5 lines 57-61);
a filter arrangement (45, 46) in fluid communication with the pump (44) (Fig. 3; col. 5 lines 24-27); and
the user interface (67) comprising a plurality of buttons (speed selector, light switch, heater control) to receive input parameters, at least one of the plurality of buttons being associated with each of:
the pump (Fig. 3; col. 6 lines 35-49, wherein input from the speed switch controls the speed of the pump),
a chlorinator (49) (Fig. 3; col. 6 lines 35-49, wherein input from the speed switch controls the speed of the pump and the speed of the pump is associated with the chlorinator being able to operate, if there is no flow the chlorinator cannot operate),
the heater (80) (Fig. 3; col. 6 lines 13-15 and 41-49, wherein input from the speed switch controls the speed of the pump and the speed of the pump is associated with the heater being able to operate, if there is no flow the heater cannot operate),
the lighting device (Fig. 3; col. 6 lines 35-49, wherein the “light switch” receives an on or off input parameter for the lighting device), and

wherein the input parameters include motor speed (Fig. 3; col. 6 lines 35-49, wherein input from the speed switch controls the speed of the pump motor),
wherein the user interface includes a visual display, the visual display displaying an operational status of the pump (via the “visual indicator to show the condition of the pump”, and the position of the speed switch), the heater (80) (via the heater control setting), the lighting device (“light fixture”) (via the position of “the light switch”), and the vacuum (via the position of the speed switch, because the pump provides the suction for the vacuum), and
wherein the pump (44) includes a pump controller (26) that selectively alters operation of the motor based on information received from the control system (66) (col. 5 lines 59-61, wherein when the control system 66 sends a power signal to the pump controller 26, the pump is operated based on that power signal, or stopped when the signal is not present).
Weir teaches that the onboard pump controller monitors for a high vacuum, but is otherwise silent as to the details of the onboard pump controller.  Stingl teaches a system comprising:
a pump controller (50) including a keypad with an up-arrow button (69), a down-arrow button (68), a left-arrow button (66), and a right-arrow button (67) (Figures 3-5; col. 4 lines 23-25 and 33-41).

Weir does not teach that the control system receives an operational status of the pump via the pump controller.  Stingl further teaches a system wherein:
a control system (99) receives an operational status of the pump via a pump controller (95) coupled to the pump (Figures 3-5; col. 4 lines 16 -  col. 5 line 20 and col. 6 lines 3-7, wherein the signal from the vacuum sensor 113 is received by the control system 99 via the pump controller 95 and provides an indication based on the sensor reading).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the communication of the pump controller back to the control system so that the control system can provide an attendant with an indication that an issue is sensed by the pump controller (vacuum sensor) (col. 3 lines 14-19 and col. 4 lines 59-61).
Weir teaches a system comprising chlorinator 49, but is otherwise silent as to the details of the chlorinator and the control thereof.  Stingl does not teach a chlorinator.  Steininger teaches a system comprising:
a chlorinator (26, 28, 30, 36, 38, 40), wherein a control system (32) is communicatively coupled to the chlorinator (26, 28, 30, 36, 38, 40), and wherein a user interface (26) provides an operational status of the chlorinator (via light 126) (Figures 1 and 4; col. 3 lines 14-24 and 57-60).

It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with a control system light as taught by Steininger on the electronic controller, in order to allow the attendant to determine if the chlorinator is in operation from the control system and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).   .
Weir teaches a system comprising a water dispersion system, which is a water jet, but is otherwise silent as to the details of the water dispersion system.  Stingl and Steininger do not teach a water dispersion system.  Quinn teaches a system comprising:
a water dispersion system (20), wherein a control system (108, 112) is communicatively coupled to the water dispersion system (20), the control system (108, 112) comprising a button associated with the water dispersion system (20) and a visual display (the attached computer) displaying an operational status of the water dispersion system (20) (the information form the load sensor 54) (Figures 1, 2, and 10; paragraphs [0043] and [0061]-[0063]).

Weir teaches that the user interface comprises “a visual indicator to show the condition of the filter, and the like” but is otherwise silent as to the details of the “visual indicator”.  Stingl, Steininger and Quinn do not teach an LCD display.  Lutz teaches a system comprising:
user interface (66) comprising an LCD display (col. 14 lines 44-51).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the LCD display taught by Lutz since it is a simple substitution of one known element (the LCD of Lutz) for another (the generic “visual indicator” of Weir) to obtain predictable results (the displaying of pump data, such as the condition of the filter) (MPEP §2143 I (E)).
Weir, Stingl, Steininger and Quinn do not teach wireless network.  Lutz further teaches a system wherein:
a control system (50) is configured to wirelessly communicate with a local area network (504), and the control system (50) transmits data to an auxiliary device based on a serial communication specification, the serial communication specification including at least one of RS-232 and RS-485 and the control system (50) is configured to exchange data wirelessly with a remote personal computer which includes a second user interface to reprogram input parameters (Fig. 22; col. 14 lines 44-51, while Lutz 
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the wireless network taught by Lutz in order to eliminate the need for expensive and inconvenient wiring.
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the serial communication specification taught by Lutz in order to use a well known communication protocol that would make the system easily compatible with other existing systems and since it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and therefore "Obvious to try"  (MPEP §2143 I (E)).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the personal computer connection taught by Lutz in order to provide for control/monitoring from further remote locations, such as in a remote office, and further analysis of the system using the personal computer.
Weir, Stingl, Steininger and Quinn do not teach duplex communication.  Lutz further teaches a system wherein:
data cables (504) provide at least one of half-duplex or full-duplex communication (Fig. 22; col. 14 lines 44-51, wherein since the communication is disclosed as being in both directions it is duplex communication and therefore must be one of half-duplex or full-duplex communication).
.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 6,342,841 to Stingl, U. S. Patent 4,224,154 to Steininger, U.S. Patent 2005/0164842 to Quinn, U. S. Patent 6,625,824 to Lutz and U. S. Patent Publication 2005/0022274 to Campbell.
Weir, Stingl, Steininger, Quinn and Lutz teach all the limitations of claim 6, as detailed above, but do not teach the use of an acknowledgment for commands sent to the auxiliary devices.  Campbell teaches a system wherein:
wherein a visual display displays an acknowledgement of commands sent a device (claims 80 and 94).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the acknowledgment for commands taught by Campbell in order to allow a user to be sure their commands were received.
Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 6,342,841 to Stingl, U. S. Patent 4,224,154 to Steininger, U.S. Patent 2005/0164842 to Quinn, U. S. Patent 6,625,824 to Lutz and U. S. Patent Publication 2002/0050490 to Pittman.
Weir, Stingl, Steininger, Quinn and Lutz teach all the limitations of claim 6, as detailed above, but do not teach a pump controller capable of operating the motor 
a pump (3) includes a pump controller (2) capable of operating a pump motor without receipt of information from a control system (14) (Fig. 1; paragraphs [0030] and [0031]).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the pump controller independent operation taught by Pittman in order to allow the pump to continue to operate if communication between the pump controller and the control system is interrupted.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 6,342,841 to Stingl, U. S. Patent 4,224,154 to Steininger, U.S. Patent 2005/0164842 to Quinn, U. S. Patent 6,625,824 to Lutz and U. S. Patent Publication 2003/0188737 to Swanljung.
Weir, Stingl, Steininger, Quinn and Lutz teach all the limitations of claim 5, as detailed above, but Weir is silent as to the details of the cables used, Stingl teaches a data cable (from sensor 113 to 99 via 95) having two wires (It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the two wire cables taught by Stingl since it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and therefore "Obvious to try"  (MPEP §2143 I (E)), but is otherwise silent as to the details of the wires, and Steininger, Quinn and Lutz do not teach insulated, shielded or water tight cables.  Swanljung teaches a system wherein cables are insulated (paragraph [0055]).
.
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent 4,705,629 to Weir in view of U. S. Patent 5993,669 to Fulmer.
Weir teaches an auxiliary device control system comprising:
a pump (44) having a pump controller (56) and a motor coupled to the pump (44) (Fig. 3; col. 5 lines 57-61);
a control system (66) with a user interface (67), the control system (66) configured to be communicatively coupled to a plurality of auxiliary devices via data cables (all cables transferring a command or power signal are data cables), the plurality of auxiliary devices including the pump controller (56), and a heater (80), the user interface (67) configured to receive input associated with the pump (via the speed switch), a chemical dispersion device (49) which is a chlorinator (the speed of the pump is associated with the chlorinator being able to operate, if there is no flow the chlorinator cannot operate, therefore the pump speed is an input parameter associated with the chlorinator), and the heater (80) (via the heater control) (Fig. 3; col. 5 lines 57-61, and col. 6 lines 13-15 and 41-49); and
one or more sensors in communication with the control system (66), the one or more sensors configured to sense at least one parameter of an operation performed on 
wherein the user interface (67) is further configured to receive additional input (via the light switch) associated with one or more of a lighting device (“the lighting fixture”) (col. 6 lines 16-20 and 41-49).
While Weir teaches a chemical dispersion system (49) (col. 6 lines 39-40), Weir is otherwise silent as to the operation thereof.  Fulmer teaches a system comprising:
a control system (38) configured to be communicatively coupled to a chemical dispersion device (42), and the control system (38) configured to delay operations of the chemical dispersion device (42) based on at least one parameter of an operation performed on swimming pool water (flow rate) which is water flow rate (col. 3 lines 52-67).
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Weir with the chemical dispersion system control taught by Fulmer in order to “protect” the chemical dispersion system during times of low flow rate (col. 3 lines 52-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tompkins, Koehl and Sicilano teach similar water control systems, but do not teach all the limitions of the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746